DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Emery on 7/25/22.

2.	Please amend the claims as follows:

1. (Currently Amended) A golf club head that includes a face portion, comprising: a plurality of score lines formed in the face portion and extending in a toe-heel direction; a flat surface in the face portion, the flat surface including a portions adjacent to edges of the plurality of score lines; a plurality of convex portions formed in the face portion, protruding from the flat surface and extending in the toe-heel direction between the score lines adjacent to each other in a vertical direction of the face portion; and at least one concave portion formed in the face portion, recessed from the flat surface and extending in the toe-heel direction between the plurality of convex portions adjacent to each other in the vertical direction, wherein the golf club head includes a base material of the face portion covered with a plating layer, the flat surface is formed by the plating layer, the plurality of convex portions [[is]]are formed by a protrusion of the base material covered with the plating layer, the at least one concave portion is formed not in the base material but in the plating layer, and a depth of the at least one concave portion is smaller than a thickness of the plating layer.  
2. (Currently Amended) The golf club head according to claim 1, wherein the flat surface includes a portion formed between the at least one concave portion and the plurality of convex portion adjacent to the at least one concave portion.  
4. (Currently Amended) The golf club head according to claim 1, wherein the plating layer includes a first plating layer which covers the base material and a second plating layer which covers the first plating layer, and the depth of the at least one concave portion is larger than a thickness of the second plating layer.  
8. (Currently Amended) The golf club head according to claim 1, wherein a cross-sectional shape of the at least one concave portion is an isosceles triangular.  
9. (Currently Amended) The golf club head according to claim 2, wherein a width of the portion of the flat surface formed between the at least one concave portion and the plurality of convex portion adjacent to the at least one concave portion is in a range from 50 m to 200 m.  

Allowable Subject Matter
3.	Claims 1-2, 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to a golf club head face portion comprising score lines, a plurality of convex portions, at least one concave portion, and a flat surface. The convex portions extend heel to toe and are formed in the face protruding from the flat surface. Between the convex portions are at least one concave portions extending heel to toe and adjacent to each other in vertical directions. The at least one concave portions are recessed from the flat surface. A plating layer covers a base material of the face. The convex portions are formed by a protrusion of the base material covered by the plating layer. The at least one concave portion is formed in the plating layer, not the base material. Moreover, a depth of the at least one concave portion is less than a thickness of the plating layer. The spacing of these structures ensures improved ball contact at the convex portions and concave edge portion to promote increased backspin. The convex portions further provide drainage for water accumulation on the face to reduce reduction in backspin when the club is used in wet conditions. The plating layer provides increased hardness. One having ordinary skill in the art would not have found it obvious to modify a traditional golf club in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ban (US Pub. No. 2011/0300967) .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711